 

Exhibit 10.5

 

REVOLVING CREDIT NOTE

 

$6,500,000

   November 9, 2004      New York, New York

 

FOR VALUE RECEIVED, the undersigned (jointly and severally, individually and
collectively, “Borrower”), promise to pay to the order of WEBSTER BUSINESS
CREDIT CORPORATION, a New York corporation (“Lender”; Lender, together with any
other holder hereof, sometimes referred to herein as the “Holder”), at the
office of Lender located at One State Street, New York, New York 10004 or at
such other place as Lender may from time to time designate to Borrower in
writing, the principal sum of SIX MILLION FIVE HUNDRED THOUSAND AND 00/100
DOLLARS ($6,500,000), or such lesser amount as may be outstanding under
Revolving Advances made pursuant to the Credit Agreement (defined below), at
such time or times as are provided in the Credit Agreement (defined below) and,
in any event, on the last day of the Term, subject to acceleration upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement or earlier termination of the Credit Agreement pursuant to the terms
thereof, together with interest on the unpaid principal balance hereof from the
date hereof until the payment in full of this Note at the rate specified with
respect to the Revolving Advances in the Credit Agreement, payable at the times
and in the manner provided in the Credit Agreement.

 

It is contemplated that the principal sum evidenced hereby may be reduced from
time to time as a result of the repayment of Revolving Advances and that
additional Revolving Advances may be made from time to time but not to exceed
the Maximum Revolving Amount, as provided in the Credit Agreement.

 

This Note is the “Revolving Credit Note” issued to evidence the Revolving
Advances being made available by the Lender to Borrower pursuant to the
provisions of the Credit and Security Agreement, dated of even date herewith
(herein, as at any time amended, restated, modified or supplemented, called the
“Credit Agreement”; capitalized terms used herein and not defined herein having
the meanings assigned to them in the Credit Agreement), between Borrower and
Webster Business Credit Corporation, as Lender to which reference is hereby made
for a statement of the terms, conditions and covenants under which the
indebtedness evidenced hereby was made and is to be repaid, including, but not
limited to, those related to voluntary or mandatory prepayment of the
indebtedness represented hereby, to the maturity of the indebtedness represented
hereby upon the termination of the Credit Agreement and to the interest rate
payable hereunder. In no event, however, shall interest exceed the maximum
interest rate permitted by law. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
Default Rate.

 

Payment of this Note is secured by the Collateral and Holder is entitled to the
benefit of the Credit Agreement and any Other Document at any time delivered in
connection with the foregoing to secure or guarantee the Obligations, and is
subject to all of the agreements, terms and conditions therein contained.

 



--------------------------------------------------------------------------------

If an Event of Default under Sections 11.7, 11.8, 11.9 or 11.20 of the Credit
Agreement shall occur, then this Note shall immediately become due and payable,
without notice, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof. If any other Event of Default shall occur and be continuing under the
Credit Agreement or any of the Other Documents, which is not cured within any
applicable grace period, then this Note may, as provided in the Credit
Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys’ fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.

 

PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS NOTE
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.

 

Borrower hereby waives presentment, demand for payment, protest and notice of
protest, notice of dishonor and all other notices in connection with this Note
(except for notices expressly provided for in the Credit Agreement or the Other
Documents).

 



--------------------------------------------------------------------------------

WITNESS THE DUE EXECUTION HEREOF BY THE RESPECTIVE DULY AUTHORIZED OFFICER OF
THE UNDERSIGNED AS OF THE DATE FIRST ABOVE WRITTEN.

 

“BORROWER”

MEMRY CORPORATION

By:   /s/    ROBERT P. BELCHER             Robert P. Belcher     Its Senior Vice
President and Chief Financial Officer

 



--------------------------------------------------------------------------------

STATE OF CONNECTICUT

  

)

    

)   ss. Hartford

COUNTY OF HARTFORD

  

)

 

On November 9, 2004, before me personally came Robert P. Belcher, to me known,
who, being by me duly sworn, did depose and say that he is the Senior Vice
President and Chief Financial Officer of each entity described in and which
executed the foregoing instrument as “Borrower”; and that he signed his name
thereto by order of the board of directors (or other governing body) of said
entity.

 

/s/    SUSAN B. MORAN        

NOTARY PUBLIC

 